—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting violent conduct, assault on an inmate, fighting and possession of a weapon. The evidence presented at petitioner’s disciplinary hearing included the unusual incident report, the misbehavior report and the testimony of the reporting correction officer who related that he had observed petitioner engaged in a fight in the course of which petitioner had been making slashing motions toward an inmate who had been striking petitioner with his fists. A razor-type weapon, later found on the ground where the fight took place, was admitted in evidence at petitioner’s disciplinary hearing as was a photograph, taken at the facility’s infirmary, showing the other inmate who had sustained a facial laceration, approximately four inches in length, in the course of the fight.
The misbehavior report, as confirmed by the eyewitness testimony of the correction officer and the supporting documentary and photographic evidence, constitute substantial evidence of petitioner’s guilt; hence, the determination under review will not be disturbed (see Matter of De Leon v Goord, 290 AD2d 853; Matter of Lunney v Selsky, 275 AD2d 820). The assertions of procedural violations and hearing officer bias raised by petitioner have been reviewed and found to be without merit.
Cardona, P.J., Crew III, Carpinello, Mugglin and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.